United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.A., Appellant
and
GOVERNMENT PUBLISHING OFFICE,
HUMAN RESOURCES, Washington, DC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0348
Issued: May 18, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On December 16, 2015 appellant filed a timely appeal from an August 11, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish a diagnosed medical
condition causally related to the April 29, 2014 employment incident.
FACTUAL HISTORY
On April 30, 2014 appellant, then a 44-year-old supervisory human resources specialist,
filed a traumatic injury claim (Form CA-1) alleging that she injured her back, right arm, leg,
1

5 U.S.C. § 8101 et seq.

knee, foot, and shoulder on April 29, 2014 after slipping on liquid while descending a staircase.
She stopped work on April 30, 2014.
In a May 1, 2014 statement, appellant’s coworker advised that he and appellant were
walking from the cafeteria to an appointment when she slipped on the slick stairs, approximately
three to five steps. As she fell, appellant threw her drink down the stairs so she could use her left
hand to grip the stairs rails to prevent her from falling down the stairs. Although she did not fall
and tumble down the stairs, she clearly slid down a few steps and appeared to jerk her back.
In a disability status report dated May 2, 2014, Dr. Marc Shepard, Board-certified in
internal medicine, advised that appellant had been under his care from April 30 through
May 16, 2014. He noted sciatica and advised that she would be able to return to work on
May 19, 2014 without restrictions.
By letter dated May 15, 2014, OWCP notified appellant that initially her claim had been
administratively handled to allow medical payments, as it appeared to be a minor injury resulting
in minimal or no lost time from work. However, it advised that it was now considering the
merits of her claim because medical bills had exceeded $1,500.00. OWCP advised appellant of
the type of evidence needed to establish her claim.
In a May 2, 2014 report, Dr. Shepard advised that appellant had slipped on steps three
days prior while at work. He explained that she twisted her back and hit her right side and
shoulder. On examination Dr. Shepard documented tenderness on the right side of the posterior
ribs. He noted that since the fall appellant’s symptoms were consistent with sciatica.
Dr. Shepard, in a May 16, 2014 report, advised that appellant had some improvement, but
still had an abnormal gait. He diagnosed sciatica and noted that she was unable to work.
In May 16 and June 6, 2014 disability status reports, Dr. Shepard and Dr. Joshua Thomas,
an osteopath, advised that appellant remained unable to work.
In a June 4, 2014 statement, appellant advised that she slipped on liquid, which caused
her to slide down several stairs. She noted that she lost her balance and jerked her back.
Appellant stated that she went to the nurses’ station at the employing establishment that day and
sought medical attention from her primary care physician the following day.
By decision dated June 18, 2014, OWCP denied appellant’s claim because the medical
evidence of record was insufficient to establish that a medical condition was caused by the
claimed incident.
On June 25, 2014 appellant requested review of the written record. In an accompanying
statement she advised that there was medical evidence in the record that contained a diagnosis in
connection with April 29, 2014 incident and she explained that she had not experienced any back
symptoms prior to the work incident.
Dr. Shepard, in a June 23, 2014 report, advised that appellant had right-sided low back
pain radiating to the right leg. He noted that since appellant fell at work on April 29, 2014 she
had been experiencing severe back and radicular pain. Dr. Shepard diagnosed sciatica and
2

herniated disc which he attributed to the fall. He noted that appellant requested an open
magnetic resonance imaging (MRI) scan.
In a June 24, 2014 report, Dr. Thomas advised that appellant continued to complain of
pain in the right leg, back, and buttock. He noted that she had a history of scoliosis and a workrelated injury on April 29, 2014 where she fell backwards on stairs hitting the right side of her
back on the railing and stairs. Dr. Thomas further noted that appellant had immediate back pain
and later developed leg pain. On examination he documented significant tenderness over the
right sacroiliac joint, lumbar facet joints, and lower lumbar interspaces. Dr. Thomas diagnosed
lumbago, lumbar spondylosis, right lumbar radiculopathy, lumbar disc displacement, and right
sacroiliitis.
On July 29, 2014 appellant filed a claim for compensation (Form CA-7), requesting leave
buy back for the period June 16 through July 11, 2014.
By decision dated January 5, 2015, an OWCP hearing representative affirmed the denial
of appellant’s claim. The letter was retuned as undeliverable. On April 24, 2015 OWCP resent
the decision to appellant.2
Appellant continued submitting evidence to OWCP in support of her claim. In a
September 22, 2014 report, Dr. Lee Ann Rhodes, Board-certified in anesthesiology and pain
medicine, advised that appellant had a history of low back pain since March 2014. In an
October 8, 2014 diagnostic report, Dr. David Boyd, a Board-certified diagnostic radiologist,
advised that a lumbar MRI scan marked levoscoliosis, multilevel degenerative changes, but no
acute fracture.
By letter dated April 6, 2015, received on May 5, 2015 appellant requested
reconsideration.
By decision dated August 11, 2015, OWCP denied modification of its prior decision
finding that the medical evidence of record failed to establish that the diagnosed conditions were
causally related to the April 29, 2014 work incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA3, and that an injury was sustained in the performance

2

Appellant appealed to the Board on July 13, 2015. The Board subsequently dismissed the appeal at her request.
Docket No. 15-1562 (issued February 11, 2016).
3

Joe D. Cameron, 41 ECAB 153 (1989).

3

of duty.4 These are the essential elements of each compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place, and in the manner alleged.6 Second, the employee must submit
sufficient evidence, generally only in the form of medical evidence, to establish that the
employment incident caused a personal injury.7
Rationalized medical opinion evidence is generally required to establish causal
relationship. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.8
ANALYSIS
Appellant claimed that she had sustained back, right arm, leg, knee, foot, and shoulder
conditions as a result of slipping on stairs. It is undisputed that she slipped on stairs while at
work. However, the medical evidence of record is insufficient to establish that her diagnosed
medical conditions were causally related to the accepted work incident.
In his June 23, 2014 report, Dr. Shepard advised that appellant fell at work on April 29,
2014 and sustained severe back and radicular pain. He diagnosed sciatica and herniated disc
which he attributed to the fall. Although Dr. Shepard attributes appellant’s condition to the fall
at work, he does not explain how the work incident resulted in sciatica and a herniated disc. The
Board has long held that medical opinions not containing rationale on causal relationship are of
diminished probative value and are generally insufficient to meet her burden of proof.9
In his May 2, 2014 report, Dr. Shepard advised that appellant had slipped and fallen on
stairs. He noted that she twisted her back and opined that her symptoms were consistent with
sciatica following the fall. As this report also fails to provide medical rationale explaining how

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Delores C. Ellyett, 41 ECAB 992 (1990).

6

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
7

Id. For a definition of the term “traumatic injury,” see 20 C.F.R. § 10.5(ee).

8

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

9

Carolyn F. Allen, 47 ECAB 240 (1995).

4

the fall caused the diagnosed condition, it is insufficient to discharge appellant’s burden of
proof.10
In his June 24, 2014 report, Dr. Thomas noted that appellant sustained a work-related
injury on April 29, 2014 when she fell backward on stairs hitting the right side of her back on the
railing and stairs. He noted that she had immediate back pain and later developed leg pain.
Dr. Thomas diagnosed lumbago, lumbar spondylosis, right lumbar radiculopathy, lumbar disc
displacement, and right sacroiliitis. Although he attributed appellant’s conditions to the accepted
work incident, he failed to explain how the incident resulted in the diagnosed conditions.
In her September 22, 2014 report, Dr. Rhodes advised that appellant had a history of low
back pain since March 2014, but provided no additional findings. This report does not address
the April 29, 2014 work incident.
Multiple diagnostic and disability status reports were submitted. However, they do not
offer an opinion on causal relationship.11 There is no other medical evidence of record
addressing how the accepted work incident caused or contributed to a diagnosed medical
condition.
Consequently, appellant has submitted insufficient medical evidence to establish her
claim. As noted, causal relationship is a medical question that must be established by probative
medical opinion from a physician.12 The physician must accurately describe appellant’s work
duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated his condition.13 Because appellant has not provided such medical opinion
evidence in this case, she has failed to meet her burden of proof.
Appellant argued that she had never had these symptoms prior to the accident; however,
the Board has held that simply because the employee was asymptomatic before the injury, but
symptomatic after the incident is insufficient, without supporting rationale, to establish causal
relationship.14
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

10

Id.

11

See Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer an opinion regarding the
cause of an employee’s condition is of limited probative value on the issue of causal relationship).
12

See supra note 7.

13

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
14

Thomas D. Petrylak, 39 ECAB 276 (1987).

5

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish a diagnosed
condition causally related to the April 29, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the August 11, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 18, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

